Third District Court of Appeal
                                State of Florida

                         Opinion filed October 14, 2015.
                              ________________

                                No. 3D15-1487
                          Lower Tribunal No. 11-16169
                              ________________

                             Rebecca P. Sanchez,
                                    Petitioner,

                                        vs.

                           Fannie Mae, etc., et. al.,
                                  Respondents.


      A Case of Original Jurisdiction – Prohibition.

     Billbrough & Marks, P.A., G. Bart Billbrough and Geoffrey B. Marks; J.P.
Gonzalez-Sirgo, for petitioner.

       Choice Legal Group, P.A., and Wm. David Newman, Jr. (Fort Lauderdale),
for respondents.

Before LAGOA, EMAS and FERNANDEZ, JJ.

      FERNANDEZ, J.

                         ON CONCESSION OF ERROR

      Rebecca P. Sanchez petitions this Court for a writ of prohibition arguing that

the trial court acted in excess of its jurisdiction when it dismissed the cause for
failure to prosecute and, after the time allowed for revisiting the order of dismissal,

reopened and reinstated the case.

      Fannie Mae concedes that the trial court lacked jurisdiction to rehear and

vacate the dismissal order because the trial court lost its jurisdiction over the action

except to enforce the judgment. We therefore grant the petition and quash the

order that vacated the dismissal. We decline to address any issues that may be

before the trial court on whether attorney’s fees should be granted or any other

matters presently pending before the trial court.

      Petition granted, order quashed.




                                           2